1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   LORENA SANDOVAL, individually and CASE NO. CV18-10715-GW-(PLAx)
     as successor-in-interest to OSCAR    Hon. George H. Wu, Ctrm. 9D, 9th Fl.
12   SANDOVAL, DECEDENT; ISABEL           Mag. Paul L. Abrams, Ctrm. 780, 7h Fl.-Roybal
     SANDOVAL, a minor by her Guardian Ad
13   Litem LORENA SANDOVAL,
14               Plaintiffs,                       ORDER RE STIPULATED
                                                   PROTECTIVE ORDER
15          v.
16   CITY OF LOS ANGELES; LOS
     ANGELES POLICE DEPARTMENT;
17   POLICE CHIEF MICHAEL MOORE,
     POLICE OFFICER MATT MATZKIN;
18   POLICE OFFICER STEVE NORRIS;
     POLICE OFFICER PETER TULAGAN;
19   POLICE OFFICER ALVARADO
     CARLOS; and DOES 1-100, Inclusive,
20
21               Defendants.
22
23           Having considered the papers, and finding that good cause exists, the Parties’
24 Stipulated Protective Order is granted.
25
             IT IS SO ORDERED.
26
27 Dated: 12/11/2019
                                      PAUL L. ABRAMS
28                                    UNITED STATES MAGISTRATE JUDGE

                                               1
